FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LUIS RAMIREZ-RODRIGUEZ,                          No. 07-70059

               Petitioner,                        Agency No. A092-121-423

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Luis Ramirez-Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
8 U.S.C. § 1252. We review de novo questions of law, Morales-Alegria v.

Gonzales, 449 F.3d 1051, 1053 (9th Cir. 2006), and due process claims, Sanchez-

Cruz v. INS, 255 F.3d 775, 779 (9th Cir. 2001). We deny in part and dismiss in

part the petition for review.

        Ramirez-Rodriguez’s contention that a conviction under Cal. Penal Code

§ 422 does not categorically constitute a crime of violence is foreclosed by

Rosales-Rosales v. Ashcroft, 347 F.3d 714, 717 (9th Cir. 2003).

        Ramirez-Rodriguez’s contention that the IJ violated his due process rights

by refusing to continue his immigration proceedings fails because he did not

establish good cause for a continuance. See 8 C.F.R. § 1003.29; Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

        We lack jurisdiction to consider Ramirez-Rodriguez’s remaining contentions

because he failed to exhaust them before the agency. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




IH/Research                                2                                     07-70059